Citation Nr: 1628274	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-28 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to November 9, 2009, and 70 percent from November 9, 2009 for posttraumatic stress disorder (PTSD) with depression (also claimed as insomnia, memory loss, nightmares, confusion, and hallucinations).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This rating decision granted service connection for PTSD with depression and assigned a 30 percent rating, effective April 24, 2006.  A February 2010 rating decision increased the rating for PTSD with depression to 50 percent disabling effective April 24, 2006.  In an August 2013 rating decision, the rating was increased to 70 percent disabling effective November 9, 2009.  A total rating based on individual unemployability due to service-connected disability (TDIU) was also assigned, effective November 9, 2009.  As the increase in evaluation of the above cited service-connected disability does not represent the maximum rating available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The medical evidence of record shows that the Veteran's psychiatric disability is predominantly manifested by symptoms of chronic sleep impairment, anxiety, avoidance, hypervigilance, suspiciousness, disturbances of motivation and mood, self-isolation, suicidal ideation, irritability or outbursts of anger, depressed mood, and inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD with depression prior to November 9, 2009, have been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent for PTSD with depression from November 9, 2009, have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided adequate notice in a letter dated October 2009.  Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in March 2009 and July 2013.  Taken together, the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings may be assigned for separate periods of time when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 61 to 70 illustrate mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the veteran's psychiatric illness.

Analysis

Prior to November 9, 2009

At a March 2009 VA examination, the examiner noted the Veteran's appearance as well-developed, neatly and casually groomed.  The Veteran described his mood as flat and depressed.  His affect was noted to be dysphoric, withdrawn, and tense throughout the interview.  The Veteran denied recent auditory or visual hallucinations, and his thought process was coherent and organized.  The Veteran was alert and oriented to time, place, person, and purpose.  His insight and judgment appeared to be intact.  He reported that he lived with his wife of 10 years.  The Veteran reported symptoms of sleep disturbance to include insomnia and nightmares, self-isolation, depressed mood, being easily startled, recurrent suicidal ideation (fleeting and passive with no intent or plan), anger, decreased interest in things, difficulty with short-term memory, difficulty with concentration, and hypervigilance.  The Veteran stated he spent his free time going to the YMCA to swim and exercise.  The examiner diagnosed the Veteran with PTSD, major depressive disorder related to the PTSD, and polysubstance abuse, in long-term full remission.  A GAF score of 51 was assigned.  The examiner noted the Veteran did not appear to pose any threat of persistent danger or injury to self or others.  The examiner went on to state the Veteran's prognosis overall was fair to guarded depending on the Veteran's response to further treatment strategies.

A June 2009 VA mental health treatment note reflects that the Veteran attends weekly group therapy sessions but initiated individual psychotherapy because his pursuit of filing a VA compensation claim increased his symptoms of PTSD.  The psychologist identified symptoms of avoidance, hypervigilance, sleep impairment, anger, tension, nightmares, and detachment.  Continued psychotherapy treatment notes through November 2009 reflect the Veteran continued to experience chronic sleep impairment, depression, lack of motivation, isolation, anxiety, anhedonia, irritability, poor concentration, flashbacks, and some anger.  He also continued to have increased anxiety over filing his increased rating claim, stating at a November 2009 therapy session that his biggest challenge was intrusive thoughts about Vietnam and a desire to avoid thinking about Vietnam caused him to avoid engaging in the appeals process.  At that time the Veteran also reported experiencing nightmares 4-5 times a week, sleep disturbances, difficulty concentrating, and lack of motivation.  He also reported being saddened by the recent death of a friend.  The Veteran described positive aspects of his life as his physical health, improvement in his relationship with his wife due to conjoint therapy sessions, and making a new friend at the VA.  He denied suicidal/homicidal ideation and auditory hallucinations.  Some visual hallucinations were reported in the form of seeing things in his peripheral vision but finding nothing there and very vague paranoia regarding a neighbor that the Veteran believed had grievances against him.  The psychologist found the Veteran to be appropriately groomed, with a euthymic mood and congruent affect.  A GAF of 55 was assigned.

In a July 2009 statement, the Veteran reported that his PTSD and depression made it difficult for him to complete daily activities such as opening his mail in a timely manner, handling his personal business, personal hygiene, and his health.  

VA is not required to find the presence of all, most, or even some of the enumerated symptoms in the General Rating Formula for Mental Disorders to assign a particular rating.  The decision should focus on the social and occupational impairment resulting from the symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Sellers v. Principi, 372 F.3d 1318 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that prior to November 9, 2009, the frequency, duration, and severity of the Veteran's psychiatric symptoms, demonstrate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Therefore, a 70 percent rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the psychiatric disability has been primarily manifested by chronic sleep impairment, disturbances of motivation and mood, anxiety, suspiciousness, depressed mood, inability to establish and maintain effective relationships, passive suicidal ideation, and irritability and anger.  During this period, the assigned GAF scores were between 51 and 55.  Such scores are assigned for moderate symptoms and are not inconsistent with the 70 percent rating assigned herein.  GAF scores are one factor to be considered in ascertaining the appropriate rating to be assigned.  The Board has also looked to the clinical and other evidence in determining that a 70 percent initial rating is warranted during this time period.

However, the Board finds that the criteria for a rating greater than 70 percent were not met prior to November 9, 2009.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in or approximated total occupational and social impairment.  The Veteran demonstrated no evidence of gross impairment in thought processes or communication, does not have persistent delusions or hallucinations, does not have memory loss of his name, the names of close relatives, or his own occupation.  While the Veteran has suicidal ideation, it is passive with no intent or plan and he has never been found to be in persistent danger of hurting himself or others.  The Board also notes that although the Veteran, in his July 2009 statement, reported that his PTSD and depression made it difficult for him to maintain his personal hygiene, mental health treatment records from this period consistently describe the Veteran as neatly, appropriately, or well-groomed with an occasional disheveled beard, which is not indicative of an inability to maintain minimal personal hygiene.  The criteria for a 100 percent schedular rating are not met or approximated.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating, but not higher, for PTSD with depression for the period prior to November 9, 2009.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating during this time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From November 9, 2009

A November 9, 2009 statement from the Veteran's treating psychologist, Dr. L. M., reflects that the Veteran has participated in both group and individual psychotherapy since 2007.  Dr. L. M. stated that the Veteran suffers from symptoms of re-experiencing, avoidance, and hypervigilance.  The physician stated that the Veteran endorsed very high levels of painful memories, nightmares, and distressing thoughts related to his traumatic memories, undergoing strong physiological reactions when reminded of or exposed to reminders of the war.  He also has very strong avoidance, making it difficult to share his experiences with his wife or psychotherapy group or ask for assistance.  This includes avoidance of talking about it, situations that might trigger memories, forgetting some of his actual experiences, and dissociation such as shutting down of awareness or emotion.  His avoidance also extends to difficulty feeling close to others, feeling numb, and having trouble feeling hopeful.  Regarding hypervigilance, the Veteran experiences insomnia, requiring medication to sleep, extreme difficulty with concentration and decision-making, is frequently on guard, very prone to irritability and anger, and easily startled.  The physician also stated the Veteran's relationships have been limited by his symptoms, with difficulty sharing his emotions affecting his marriage.  Lastly, the physician stated the Veteran's symptoms warrant a GAF of 49, and his social and occupational functioning are such that he could not maintain a job.  

A January 2010 psychiatry treatment note reflects that the Veteran reported that he has not been depressed but did have some anxiety.  He reported some problems with his memory, concentration, irritability, and some anger.  The Veteran also reported continuing nightmares about Vietnam, daily flashbacks, and social isolation stating that he avoids social situations and crowds.  He reported feeling paranoid at times and stated that he hears things, which he attributed to his tinnitus, and when he gets really tired he thinks he sees things move.  The Veteran denied crying spells or feelings of hopelessness and worthlessness.  On mental status examination the Veteran was noted to be neatly groomed and dressed, his memory and concentration appeared intact, his thought processes were logical and goal-directed, and his judgment and insight were noted as fair.  His mood was described by the Veteran as 'alright' and his affect was flat.  The Veteran denied suicidal/homicidal ideation and auditory/visual hallucinations.  There were no delusions or paranoia found.  A GAF of 60 was assigned.  The next day during an individual therapy session the Veteran reported that he had been in contact with someone he knew in Vietnam and he found the contact to be a healing experience.  The Veteran became tearful when discussing being beaten in service by fellow soldiers and reported feeling overwhelmed and frightened.  In February 2010 the Veteran reported swimming again and his wife's support has helped him to feel better, rating his major depressive disorder a 3 on a scale of 1 to 10.  
A July 2013 VA PTSD examination reflects that the Veteran reported living with his wife of 14 years and things were not good between them due to his outbursts of anger.  He also stated that he has no hobbies and spends his time watching television.  The Veteran reported that he attended group therapy meetings at the VA on a weekly basis.  He reported symptoms of depressed mood, diminished interest in activities, feelings of worthlessness, fatigue, difficulty concentrating, and suicidal ideation.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, chronic, moderate, and substance abuse in full remission.  A GAF of 40 was assigned.  The examiner noted the Veteran's symptoms to be depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, suicidal ideation (without intent and plan), and neglect of personal appearance.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Individual therapy treatment notes from July 2012 through January 2016 reflect that the Veteran experienced varying degrees of depression, anxiety, avoidance behavior, isolation, and anger.  The Veteran often acknowledged that filing his claim for an increased rating for PTSD caused him to avoid, shut down, and withdraw due to the memories of events in Vietnam.  He expressed fear surrounding his wife's diagnosis of breast cancer in the fall of 2012 and his mother's declining health, but described feeling satisfied with how he was coping and felt good about being able to help his family.  Throughout his individual therapy sessions, the Veteran was able to identify triggers and behaviors related to his PTSD, his relationship with his father, and the stresses of dealing with his wife's and mother's terminal illnesses, and practice behaviors to help him better deal with his emotions and actions regarding such triggers.  In April 2015, the Veteran appeared to be making positive strides with his depression and other PTSD symptoms despite also dealing with his wife's terminal illness.  He described acceptance in the increase in travel and family visits due to his wife's illness, and stated he was enjoying visits from various family members on his wife's side more than he anticipated.  He also increased his swimming, an activity that he really enjoyed, to 4 days a week and felt a sense of well-being and accomplishment.  He was also able to tackle some paperwork that he had long procrastinated about.  In August 2015, after returning from his wife's family reunion, the Veteran reported that he felt he had good support from friends, his wife's family, Alcoholics Anonymous friends, and his therapy group, and those were strengths he would use as he faced the pending loss of his wife to cancer.  In November 2015, the Veteran reported that a decision to have a rotation of friends/family helping out during the day instead of paid caregivers was a good one as he felt more at home when someone unfamiliar wasn't there.  He also stated he and his wife appeared to be emotionally closer than before, and he was able to be expressive of his needs while still being attuned to her care.  A December 2015 note reflects that the Veteran was aware of how all of his personal growth work has led him to be able to express his feelings and allowed him to be more open to having others assist him.  He stated that he felt he progressed beyond feelings of shame to acceptance of connection and intimacy.  The Veteran also reported having a good support system with family and veterans/friends.  A January 2016 note reflects that the Veteran's wife died in December 2015.  The Veteran openly expressed his grief but was also able to have positive feelings regarding her memory and the love given to him by his friends, family, and group members.  Regarding self-care, he reported he has had some friends stay with him, was planning a weekend trip with a friend, and he was organizing his house and paperwork, tasks he had put off for a very long time.  

Group therapy treatment notes from July 2012 through January 2016 reveal that the Veteran was viewed as instrumental as a group member, providing solid comments, being open about his relationship with his wife, encouraging other members who struggled with anger management, and using his own struggles with depression to help others.  The Veteran's mood and participation during group varied depending on what was going on in his life.  During personal struggles such as his wife's diagnosis of breast cancer and his mother's ill-health, the Veteran was noticeably and understandably more reserved.  The Veteran generally appeared to be an important member of the group, often taking a lead role in challenging others and offering advice when he could.  The Veteran was often praised by the facilitators for being so productive and supportive of others in the group, including pointing out the inconsistencies in other group members' statements.  One treatment note stated the Veteran was one of the most vocal and confrontative members of the group but knew when to back off, and also noted the Veteran was smart, articulate, on top of things, and was quite active and vital in the group.  Even after the death of his wife in December 2015, the Veteran was a full participating member during group, offering insight for other members who were dealing with depression and stress.  

In reviewing the record, the Board finds that the probative medical and lay evidence of record shows that as of November 9, 2009, the frequency, duration, and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood.  Therefore, the current 70 percent rating is appropriate as of this date.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Specifically, the psychiatric disability has been manifested by depressed mood, irritability and outbursts of anger, anxiety, isolation, diminished interest in activities, feelings of worthlessness, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and an inability to establish and maintain effective relationships.  

However, the Board finds that the criteria for a rating greater than 70 percent were not met from November 9, 2009.  The Board finds that the evidence does not show that the psychiatric symptomatology resulted in total social impairment.  The Board notes that the Veteran has been granted TDIU from November 9, 2009 on a schedular basis.  However, the rating criteria for an evaluation in excess of 70 percent are not met or approximated.  Specifically, the Veteran has no evidence of gross impairment in thought processes or communication, does not have memory loss of his name, the names of close relatives, or his own occupation, persistent delusions or hallucinations, or grossly inappropriate behavior.  While the Veteran has suicidal ideation, it is passive with no intent or plan and has never been found to be in persistent danger of hurting himself or others.  Additionally, the Board is mindful of the fact that the Veteran's PTSD symptoms of anxiety and depression may cause him to procrastinate on things such as organizing paperwork or opening mail, the Veteran has been able to bathe, seek medical treatment, and cook for himself as well as take care of his wife and assist in taking care of his mother before they passed away.  Socially, while the Veteran exhibits some withdrawn and isolative tendencies he has maintained a close relationship with his sister, members of his VA therapy group, and at least one other good friend.  More recently, and since the death of his wife, the Veteran has also grown closer to relatives on his wife's side of the family.  GAF scores during this period ranged from 40 to 60.  A score of 40 is provided for impairment in reality testing or communication or for major impairment in several areas.  Here, it is clear that the Veteran has demonstrated a depressed mood.  However, he has found some degree of ameliorating with support from others and swimming.  He has been a fully participating member in and vital part of his group therapy.  He also has experienced social isolation.  A GAF score of 60 contemplates moderate symptoms.  Under these circumstances, the evidence is in agreement with the current 70 percent rating.

Accordingly, the Board finds that the evidence does not support the assignment of a rating in excess of 70 percent for PTSD with depression for the period from November 9, 2009.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating during this time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the competent evidence supports that the Veteran's PTSD with depression disability is adequately compensated by the assigned disability ratings.  His reported symptoms are all encompassed by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.


ORDER

An initial disability rating of 70 percent, but no higher, prior to November 9, 2009, for PTSD with depression is granted, subject to controlling regulations applicable to the payment of monetary benefits.  

An initial disability rating in excess of 70 percent from November 9, 2009, for PTSD with depression is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


